PER CURIAM.
Appellant was convicted of one count of sale of cocaine and one count of possession *1318of cocaine with intent to sell, arising from a transaction which took place on September 29, 1989, and one count of sale of cocaine and one count of possession of cocaine with intent to sell, arising from a transaction which took place on October 6, 1989.
Appellant raises three arguments, only one of which requires reversal. On the face of the record, we must agree with appellant that the evidence was insufficient as a matter of law to support his convictions arising from the September 29 transaction. We must, therefore, remand this case to the trial court with instructions to enter a judgment of acquittal as to these counts. Appellant’s convictions and sentences on the remaining two counts are affirmed.
BOOTH, WIGGINTON and WEBSTER, JJ., concur.